The Honorable Carol "Coach" Henry State Representative 2213 Ozark Drive North Little Rock, Arkansas 72116-4581
Dear Representative Henry:
This is in response to your request for an opinion on the following question:
  Whether it violates any State law for an elected municipal court judge to simultaneously serve as a full-time Attorney Specialist for the Workers' Compensation Commission?
After researching this question, I have determined that any attempt to address it would violate this Office's longstanding policy against rendering opinions on matters in litigation. The question you have posed has been recently directly raised in a lawsuit filed in Pulaski County Circuit Court. Harmon v. Pake,
Pulaski County Circuit Court No. 93-6047.
Our policy against issuing opinions on matters in litigation is compelled, primarily, by the separation of powers doctrine. See
Ark. Const., art. 4, §§ 1 and 2. The judicial power of the state is vested in the courts. Ark. Const., art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law as enacted by the General Assembly. An opinion from this Office would, under such circumstances, constitute little more than an executive comment on matters appropriately within the judicial branch. Nothing short of a final decision by the proper court can resolve such matters.
The foregoing, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh